     Case 8:20-cr-00127-MWF Document 181 Filed 04/13/21 Page 1 of 2 Page ID #:2138



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     WILLIAM M.ROLLINS (Cal. Bar No. 287007)
 4   GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
 8        E-mail:     william.rollins@usdoj.gov
                      george.pence@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,               No. CR 20-127-MWF
14
                 Plaintiff,                  NOTICE OF LODGING OF EXHIBIT A TO
15                                           THE GOVERNMENT’S EX PARTE
                      v.                     APPLICATION TO CONTINUE THE TRIAL
16                                           FROM MAY 4, 2021 TO JUNE 22, 2021
     GUAN LEI,
17
                 Defendant.
18

19         Plaintiff United States of America, by and through its counsel
20   of record, Assistant United States Attorneys William M. Rollins and
21   George E. Pence, hereby lodges Exhibit A to the AUSA declaration in
22   //
23

24

25

26

27

28
     Case 8:20-cr-00127-MWF Document 181 Filed 04/13/21 Page 2 of 2 Page ID #:2139



 1   support of the government’s Ex Parte Application to Continue the

 2   Trial Date and Findings Regarding Excludable Time Periods Pursuant

 3   to Speedy Trial Act.      Due to an error, the PDF of Exhibit A was

 4   omitted from the original declaration in support of the government’s

 5   ex parte application filed on April 12, 2021.

 6
      Dated: April 13, 2021               Respectfully submitted,
 7
                                          TRACY L. WILKISON
 8                                        Acting United States Attorney
 9                                        CHRISTOPHER D. GRIGG
                                          Assistant United States Attorney
10                                        Chief, National Security Division
11
                                                /s/
12                                        WILLIAM M. ROLLINS
                                          Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28
